So Oa YN Dn Hr &, WY YP

oN Dn Un ke Ww NYO KF CO UO WBOnAHnN Do ua &- WY NO KF OC

 

 

Case 2:20-cr-00326-JFW Document 216 Filed 08/26/21 Page 1of1 Page ID #:2447

Richard M. Steingard (SBN 106374)
rsteingard(@SteingardLaw.com

 

 

LAW OFFICES OF RICHARD M. STEINGARD
800 Wilshire Boulevard, Suite 1050
Los Angeles, California 90017
Telephone: (213) 260-9449
Facsimile: (213) 260-9450
Attorney for Defendant
Shen Zhen New World I, LLC
[And on Behalf of All Defendants]
IN THE UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, Case No.: CR-20-326(A)-JFW
Plaintiff, ORDER RE: DEFENDANTS’ EX
PARTE APPLICATION FOR AN
V. ORDER SHORTENING TIME TO
HEAR DEFENDANTS’ MOTION
JOSE LUIS HUIZAR, ET AL., FOR RECONSIDERATION OF
DATE FOR GOVERNMENT’S
Defendants. DISCLOSURE OF EXHIBIT LIST
After full consideration of the defendants’ ex parte application to shorten

time to hear the defendants’ Motion for Reconsideration of Date for Government’s
Disclosure of Exhibit List, IT IS HEREBY ORDERED:
Defendant’s Application is GRANTED. The hearing on Defendant’s
Motion to Suppress shall occur on
x Defendant’s Application is DENIED.

DATED: August 26, 2021 tee eer

ONORABLE JOHN F. WALTER
United States District Court

 
